                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                    ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     )              Civil No. 1:20-cv-00066-WGY
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


PLAINTIFF’S OPPOSITION TO DEFENDANTS’ REQUEST TO STRIKE OR, IN THE
              ALTERNATIVE, MOTION TO FILE A SURREPLY

       Plaintiff Jane Roe (“Roe”), by and through her attorney, hereby responds in opposition to

defendants’ request to strike, see ECF No. 57, at 1, 15–16, or, in the alternative, requests leave

pursuant to Local Rule 7.1(e) to file a surreply opposing defendants’ motions to dismiss.

       In defendants’ reply in support of their “Joint Motion to Set Deadline to Respond to Early

Discovery Requests,” defendants contend that the Court “should strike or disregard” pages 4

through 19 and page 21 of Roe’s opposition brief. ECF No. 57, at 15. In those pages, Roe

explained that defendants are required to comply with discovery, in part, because the arguments

raised in their motions to dismiss cannot be resolved in their favor without “a proper record,

sufficiently developed through discovery proceedings.” Al Shimari v. CACI Int’l, Inc., 679 F.3d

205, 220 (4th Cir. 2012) (en banc). Moreover, by raising factual issues and attaching documents

from the EDR administrative record, defendants have invited discovery prior to a ruling on their

motion to dismiss, or alternatively, denial of their motion to dismiss because it relies on factual

assertions untested by discovery. Though Roe’s arguments are directly responsive to


                                                  1
defendants’ argument that discovery is not warranted at this stage of litigation, defendants

contend they are a “back-door attempt” to file a surreply. ECF No. 57, at 1. To ensure that the

issues in this case are adequately briefed and to aid in the Court’s resolution of defendants’

motions, plaintiff opposes their request to strike or, in the alternative, requests leave to file a

surreply.

        A surreply would also allow Roe to respond to the arguments that defendants have

improperly raised for the first time in their reply briefs in support of their motions to dismiss.

Some of these arguments were discussed in Roe’s brief opposing a stay of discovery because

they raise factual disputes that cannot be resolved in defendants’ favor prior to discovery. See,

e.g., ECF No. 55, at 20 (new qualified immunity argument); id. at 16 (new argument that

defendants were not Roe’s “employer” or the “primary tortfeasor”). As another example,

defendants argue for the first time on reply that Roe’s allegations under 42 U.S.C. §§ 1985(3)

and 1986 “fail to allege with any specificity the persons who agreed to the alleged conspiracy,

the specific communications amongst the conspirators, or the manner in which any such

communications were made.” ECF No. 53, at 19; see also ECF No. 48, at 24–25 (noting that

defendants’ arguments were “conclusory” and that they did “not explain what elements they

believe she has not alleged”). Defendants’ late argument prejudiced Roe because it prevented

her from amending her complaint as a matter of course to address any perceived deficiencies.

See Fed. R. Civ. P. 15(a)(1). Regardless, their argument is meritless because the complaint is

replete with examples of defendants agreeing on, and implementing, actions that violated Roe’s

equal protection rights, see ECF No. 48, at 1–13, arguments which Roe would develop further in

a surreply if considered useful to the Court.




                                                   2
       Pursuant to Local Rule 7.1(b), the undersigned has consulted with represented

defendants’ counsel. Represented defendants’ counsel opposes Plaintiff’s request.

       This the 29th day of July, 2020.

                                                          Respectfully Submitted,

                                                          /s/ Cooper Strickland
                                                          Cooper Strickland
                                                          N.C. Bar No. 43242
                                                          P.O. Box 92
                                                          Lynn, NC 28750
                                                          Tel. (828) 817-3703
                                                          cooper.strickland@gmail.com

                                                          Counsel for Plaintiff




                                               3
                                 CERTIFICATE OF SERVICE
I hereby certify that on the 29th day of July, 2020, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com



                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com




                                                  4
